Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Claims 1-20 are currently pending.  No claims have been added.  No claims have been cancelled.  Claims 1, 17, and 20 are currently amended.  Claims 1 and 20 are independent claims.

Objections – Withdrawn
The Claim Objections of claim 17 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §112 rejection of claim 17 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 1-3, 15-17, and 20 over Horrell in view of Dettinger is withdrawn as necessitated by amendment.
 The previous 35 U.S.C §103 rejection of claims 4 and 5 over Horrell in view of Dettinger in further view of Garrison is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 6 and 7 over Horrell in view of Dettinger in further view of Garrison in further view of Deolalikar is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 8 and 19 over Horrell in view of Dettinger in further view of Deolalikar is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 9 over Horrell in view of Dettinger in further view of Kile is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 10 over Horrell in view of Dettinger in further view of McGregor is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 11-14 over Horrell in view of Dettinger in further view of Krasnov is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 18 over Horrell in view of Dettinger in further view of Clifford is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are moot in view of the new grounds of rejection.  

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 contains amendment markings but has the status identifier “Previously Presented”. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented."  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be . Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13 recites "further comprising receiving a fourth input of a selected tertiary record from the user interface, and further, after receiving the fifth input, filtering the listing of detail records so as to limit the listed detail records to detail records related to both the selected primary record and the selected tertiary record".
Examiner suggests reciting "further comprising receiving a fourth input of a selected tertiary record from the user interface, and further, after receiving the fourth input, filtering the listing of detail records so as to limit the listed detail records to detail records related to both the selected primary record and the selected tertiary record". Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horrell et al. (US 2015/0019261 A1; hereafter “Horrell”) in view of Rossi et al. (US 2006/0069694 A1; hereafter “Rossi”) in further view of Brain et al. (US 2006/0236243 A1; hereafter “Brain”).

Regarding Claim 1, Horrell teaches a method comprising: a) accessing a computerized database containing data having a data organization, (Horrell [0029] [0030]: accessing a structured computer database; Figs. 2, 6, and 8)
the data organization having: i) detail data having detail records, ii) first category data having primary records, and iii) second category data having secondary records, wherein detail records are related in the data organization to primary records and secondary records; (Horrell [0030]-[0034]: the database 150 with tables or objects for a document 200 [detail data having detail records], a patient 210 [first category data having primary records], a document type 220, folder 222 [second category data having secondary records]; Figs. 2, 6, and 8 showing the relation between the records)
b) at a first computer, generating a user interface for a mobile device screen [comprising a first, second, and third column]; (Horrell [0029] [0049]: the GUI is generated at the provider system 170, 
However, Horrell may not explicitly teach every aspect of [b) at a first computer, generating a user interface for a mobile device screen] comprising a first, second, and third column; c) at the first computer, listing only the primary records from the computerized database in the first column; d) at the first computer, listing only the secondary records from the computerized database in the second column; e) at the first computer, listing the detail records in the third column; f) at the first computer, receiving a first input selecting a primary record from the user interface; and g) at the first computer, after receiving the first input, filtering the listing of detail records so as to limit the listed detail records to detail records related to the selected primary record.  
Rossi teaches [b) at a first computer, generating a user interface for a mobile device screen] comprising a first, second, and third column; (Rossi [0042] [0048] [0050] [0083]: the frames 500, 600, 800 may be positioned adjacent to one another in a horizontal configuration; Fig. 8 showing a first frame, a second frame, and a third frame)
c) at the first computer, listing only the primary records from the computerized database in the first column; (Rossi [0006] [0022] [0026] [0052]: displaying each set of data, such as a dimension or index of a multidimensional database, in a distinct container; [0038]: frame 500 may display only those items associated with the first indicated index)
d) at the first computer, listing only the secondary records from the computerized database in the second column; (Rossi [0006] [0052]: displaying each set of data, such as a dimension or index of a multidimensional database, in a distinct container; [0026] [0046]: the listed items in the frame 600 may include all items associated with the second index, e.g., the Action Items index)
[e) at the first computer, listing the detail records in the third column;] (Rossi [0028]: provide the filtered results in graphical display, such as a frame or other container; [0029] [0048] [0050]: the entire query 
f) at the first computer, receiving a first input selecting a primary record from the user interface; (Rossi [0007]: a user makes a selection of a displayed item in one container; [0030]: The query 312 may be generated by the user or may be automatically generated in response to some action or indication from the user and/or the user component; [0037]: To drill down into the database, a user may use a user interface selection device to select a particular item displayed in the frame 500) and 
g) at the first computer, after receiving the first input, filtering the listing of detail records so as to limit the listed detail records to detail records related to the selected primary record.  (Rossi [0007]: automatically generate a query to retrieve results related to the selected entry; [0028]: provide the filtered results in graphical display, such as a frame or other container; [0030]: The query 312 is sent to the query engine 314 which computes the required information from the data in the database 100, and sends the query results 318 to the user component 310 for display to the user; [0038]: upon receiving the selection signal indicating selection of an item in the frame 500, the user component may retrieve the appropriate results related to the selected item; [0037] [0039] [0045]
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate the filtering techniques for smaller display devices as described by Rossi for the benefit of the dynamic regrouping and presentation of electronic patient records as taught by Horrell, with a reasonable expectation of success, because Horrell already teaches that the disclosed regrouping [filtering] technique can be used on a structured database (Horrell [0003]) and, further, Rossi teaches that this improved filtering of large data sets would improve filtering data for small form devices (Rossi [0005]-[0007]). Moreover, the incorporation of Rossi provides a dynamic visual feedback to a user, making it easier to mine data from a database.  In addition, both references (Horrell and Rossi) teach features that are directed to analogous art and they are directed to the same field of 
Although Rossi does teach having three columns, Rossi does not explicitly teach every aspect of having a dedicated third column for listing the detail records.  
However, Brain teaches e) at the first computer, listing the detail records in the third column; (Brain [0050] [0061]: results panel; [0075] [0076] [0080]: working set [detail records] reference to all the available media titles)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate the detail records in the third column as described by Brain for the benefit of the dynamic regrouping and presentation of electronic patient records as taught by Horrell in view of Rossi, with a reasonable expectation of success, because Brain teaches that this provides a high degree of device independence (Brain [0032] [0053]).  Additionally, providing a column to list the results would provide a user with a dedicated area to view results, thus, enhancing user experience.  In addition, references (Horrell in view of Rossi and Brain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, retrieving and displaying data from a database. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Horrell in view of Rossi in further view of Brain teaches further comprising, after receiving the first input, changing the listing of secondary records so as to limit the listed secondary records to secondary records related to at least one of the filtered detail records.   (Rossi [0041] [0045]: the listed items 630 in frame 600 may include only those Action Items associated with the Activity item selected in frame 500; Fig. 6; [0064]; Brain [0076] [0081]) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Horrell in view of Rossi in further view of Brain teaches further comprising receiving a second input selecting a secondary record from the user interface, (Rossi [0047]: To further drill down into the database 100, a user may use a user interface selection device to select a particular item displayed in the frame 600; Brain [0050] [0061]: user makes selection in second category panel) and further, after receiving the second input, filtering the listing of detail records so as to limit the listed detail records to detail records related to both the selected primary record and the selected secondary record. (Rossi  [0037]: In response to the second query 312, a query result may be retrieved 418 from the database including items associated with the selected item in the frame 500 and the additional query parameter such as another index of the database; [0047] [0048]: the query result, e.g., the data items associated with the selected entry and the indicated index, may be formatted and displayed 426 on a display such as a monitor for review by the user; [0049]: the list 830 of resulting items may be constrained to those Team Members associated with the Action Items listed in the second frame 600, e.g., those Action Items related to the Activity selected in the first frame 500; [0050]: third frame 800 may be associated with the first and/or second frames; Brain [0061]: user has engaged in a search for media titles by selecting one or more categories shown in the first category panel 7A01 and in the second category panel 7A02 and, in response, the DIVTS user interface displays the results in the results panel 7A03; Figs. 7A and 11B) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Horrell in view of Rossi in further view of Brain teaches further comprising receiving instructions to remove the primary record filtering, and still further changing the listing of detail records so as to list all detail records related to the selected secondary record.  (Rossi [0046]: the user component may automatically generate the listed items 630 and display those results in the 

Regarding Claim 8, Horrell in view of Rossi in further view of Brain teaches further comprising receiving a third input selecting a detail record, and further enlarging the selected detail record so as to cover at least a portion of the first, second, and third columns.  (Brain [0052] [0057]: when the user selects from the results panel, the viewport may be smoothly shifted from its illustrated position to instead enclose the preview panel which enables the user to preview the selected media title; Figs. 5 and 7B showing enlarging the selected record so as to cover at least a portion of the first, second, and third columns) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 10, Horrell in view of Rossi in further view of Brain teaches wherein the first input comprises selecting a plurality of primary records, and further wherein the filtering of the listing of detail records comprises listing detail records related to any of the plurality of selected primary records.  (Rossi [0007] [0032]: additional queries and/or query constraints may be generated through a selection of one or more displayed items in a container, with each subsequent query result being displayed in a distinct container; [0038]: the initial query generated by a user may contain more than one query parameter, such as an indication of more than one index) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 15, Horrell in view of Rossi in further view of Brain teaches wherein the data comprises medical data, (Horrell [0002] [0027]: medical information in a computerized database) and further wherein the first category data is patient data and second category data is caregiver data.   (Horrell Fig. 2; [0032] [0033]: patient data; provider data [caregiver data]) [The motivation of claim 1 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Horrell in view of Rossi in further view of Brain teaches wherein the data comprises medical data, (Horrell [0002] [0027]: medical information in a computerized database) and further wherein the first category data is patient data and second category data is medical condition data arranged in a hierarchy of parent and child records. (Horrell Fig. 2; [0032]: patient data; document type data can include document types could include transcribed documents, radiology results, and nutrition documents [medical condition data]; Fig. 2 showing the document type data arranged in a hierarchy of parent and child records; Rossi [0022]; Brain [0083] [0084]) [The motivation of claim 1 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Horrell in view of Rossi in further view of Brain teaches wherein the data comprises medical data, (Horrell [0002] [0027]: medical information in a computerized database) and further wherein the detail data is selected from a set consisting of medical update data, diagnosis data, and prescription data. (Horrell [0034] [0079]: the data that is sorted and presented by the computerized system can be documents created by the user-providers 230, patient orders, lab data and results, radiology studies, imaging data, diagnostic data, and other machine-generated and provider-generated medical data that may be relevant to a provider that is providing care to a patient; prescription) [The motivation of claim 1 is applicable to claim 17 and thereby incorporated]

Regarding Claim 18, Horrell in view of Rossi in further view of Brain teaches wherein the user interface receives from the user a request to prefilter the presented data.  (Rossi [0036] [0037] [0046] 

Regarding Claim 19, Horrell in view of Rossi in further view of Brain teaches wherein the first column is presented left- most in the user interface, the third column is presented right-most in the user interface, and the second column is presented between the first and third columns.  (Rossi [0042]: horizontal configuration; Brain Fig. 7A and 11B showing the first category column 7A01 is the left most column, the third ‘results’ column 7A03 is the right most column, and the second category column 7A02 in the center) [The motivation of claim 1 is applicable to claim 19 and thereby incorporated]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horrell in view of Rossi in further view of Brain in further view of Garrison et al. (US 2014/0325444 A1; hereafter “Garrison”).

Regarding Claim 5, Horrell in view of Rossi in further view of Brain may not explicitly teach every aspect of further comprising presenting in the user interface a visual indicator of a relationship between the listed detail records and the listed primary records.  
Garrison teaches further comprising presenting in the user interface a visual indicator of a relationship between the listed detail records and the listed primary records.  (Garrison [0039]: FIG. 4B illustrates list of items 301 filtered according to selection of filter category 401A which may be labeled, for example, "Priority". Accordingly, each item in FIG. 4B has a first attribute "P," indicating that list of items 301 has been filtered with "Priority" as the filtering or sort key) 
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Horrell in view of Rossi in further view of Brain in further view of Garrison in further view of Deolalikar et al. (US 2011/0202886 A1; hereafter “Deolalikar”)

Regarding Claim 6, Horrell in view of Rossi in further view of Brain in further view of Garrison may not explicitly teach every aspect of further comprising presenting in the user interface counts of a number of listed detail records associated with each of the listed primary records.  
However, Deolalikar teaches further comprising presenting in the user interface counts of a number of listed detail records associated with each of the listed primary records.  (Deolalikar [0035]: displays a value corresponding with the prevalence of the representative term [detail record] within the cluster [primary record])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate presenting the associated counts of the number of listed detail records as described by Deolalikar for the benefit of filtering a medical database as taught by Horrell in view of Rossi in further view of Brain in further view of Garrison, with a reasonable 

Regarding Claim 7, Horrell in view of Rossi in further view of Brain in further view of Garrison in further view of Deolalikar teaches wherein the count is presented in the second column (Deolalikar [0035] Fig. 5 showing the count in the second column) wherein the listed primary records in the first column are scrolled in the user interface; (Deolalikar [0036]: The cluster view window 508 may be scrolled or dragged to change the view of the cluster map or to vary the portion of the cluster map that is viewable in the cluster view window 508) and further wherein the counts in the second column moves in concert with the listed primary records.  (Deolalikar [0036]: If the user selects one of the cluster boxes 402 from within the cluster view window 508, the cluster description screen 500 may be updated to describe the cluster corresponding with the newly selected cluster box 402.) [The motivation of claim 6 is applicable to claim 7 and thereby incorporated]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horrell in view of Rossi in further view of Brain in further view of Kile, Jr. (US 2009/0300016 A1; hereafter “Kile”).

Regarding Claim 9, Horrell in view of Rossi in further view of Brain teaches wherein the secondary records comprise parent and child records, (Horrell [0032] [0036]: the folder database entity 222 can be used to organize the documents 200 by document type 220; document organization scheme 400 that categorizes documents 200 into folders 222 (or document types 220) using the computerized 
However, Horrell in view of Rossi in further view of Brain may not explicitly teach every aspect of wherein the listing of secondary records comprises listing parent records while providing interface elements to show child records of the parent records.  
Kile teaches wherein the listing of secondary records comprises listing parent records while providing interface elements to show child records of the parent records. (Kile [0041] [0043]: The element 704 represents a child filter of the parent filter represented by element 702; Figs. 6-8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide interface elements to show child records of the parent records as described by Kile for the benefit of filtering a medical database as taught by Horrell in view of Rossi in further view of Brain, with a reasonable expectation of success, for screen real estate management purposes, thus, decreasing screen clutter. In addition, references (Horrell in view of Rossi in further view of Brain and Kile) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, filtering. This close relation between both of the references highly suggests a reasonable expectation of success.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horrell in view of Rossi in further view of Brain in further view of Krasnov et al. (US 2020/0097910 A1; hereafter “Krasnov”).

Regarding Claim 11, Horrell in view of Rossi in further view of Brain teaches wherein the data organization further comprises third category data having tertiary records, further wherein the detail records are further related in the data organization to tertiary records, (Horrell Figs. 2, 6, and 8; [0027]: 
However, Horrell in view of Rossi in further view of Brain may not explicitly teach every aspect of further comprising providing a selection mechanism through the user interface to select one of the second category data and third category data for presentation in the second column.  
Krasnov teaches further comprising providing a selection mechanism through the user interface to select one of the second category data and third category data for presentation in the second column.  (Krasnov [0042] [0044] [0099] Figs. 4B, 9, and 11A showing a navigational menu a user can select between at least a second category data and third category data (i.e. 'Clinical History and 'Activity') wherein the content displayed in a portion of the dashboard [second column]; [0127]: views are indicated as tabs [selection mechanism] on the dashboard of the directing clinician workstation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate a selection mechanism to select one of the second category data and third category data as described by Krasnov for the benefit of filtering a medical database as taught by Horrell in view of Rossi in further view of Brain, with a reasonable expectation of success, for customization purposes in viewing data that the user wants to view, thus, improving user decision-making. In addition, references (Horrell in view of Rossi in further view of Brain and Krasnov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, filtering. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 12, Horrell in view of Rossi in further view of Brain in further view of Krasnov teaches further comprising: i) receiving through the selection mechanism a third input selecting the third category data, (Krasnov [0044] Figs. 11a showing user has selected a Activity tab [third category data])
ii) removing the listing of the secondary records from the second column, (Krasnov [0044] Fig. 11a showing the listing of secondary data is removed (see Fig. 9)) 
iii) listing tertiary records in the second column, (Krasnov [0044] Fig. 11a wherein the clinician has selected the Activity tab to reveal the Activity History screen) and 
iv) filtering the listed detail records only against the selected primary record so as to limit the listed detail records to detail records related to the selected primary record.  (Rossi [0036] [0039] [0048]: the resulting list may be all items associated with the indicated query parameter(s); Brain [0076]: the routine provides the set of titles indicated by the WorkingSet variable which reflects the set of media titles that match all of the indicated categories of media titles; [0087]: Selecting a category represented by a particular category node then results in the display of a results panel that contains the media titles referenced by that category node; Krasnov Figs. 9 and 11a showing the listed detail records corresponding to the selected patient's name 'Moises T-Mcanally') [The motivation of claim 11 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Horrell in view of Rossi in further view of Brain in further view of Krasnov teaches further comprising receiving a fourth input of a selected tertiary record from the user interface, (Krasnov Fig. 11A showing selections made) and further, after receiving the fifth input, filtering the listing of detail records so as to limit the listed detail records to detail records related to both the selected primary record and the selected tertiary record.  (Rossi [0036] [0039] [0048]; Brain 

Regarding Claim 14, Horrell in view of Rossi in further view of Brain in further view of Krasnov teaches comprising receiving from the user interface a selection of the detail data from a plurality of detail data types, wherein each of the detail data types are associated in the data organization with first category data, second category data, and third category data.  (Horrell [0053]: The interface allows the Nurse A.3 to make a selection 1204 of a particular group, which causes the interface to organize and display the documents from a point of view) [The motivation of claim 11 is applicable to claim 14 and thereby incorporated]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horrell in view of Rossi.

Regarding Claim 20, Horrell teaches a system comprising: a) a computerized database containing data having a data organization, the data organization having detail data, first category data, and second category data;  (Horrell Figs. 2, 6, and 8; [0027]: Data 154 within the database 150 includes medical records for patients within the healthcare provider systems 170 and information about medical personnel that create and access the medical records; [0030]-[0034]: the database 150 with tables or objects for a document 200 [detail data having detail records], a patient 210 [first category data having primary records], a document type 220, folder 222 [second category data having secondary records])
b) a mobile device having a display; (Horrell [0029]: the provider computer systems could include portable computing devices such as tablet computers or smart phones; [0049]: computer monitor to display the GUI; GUI 1100 could also be implemented on a mobile device or smartphone)
c) a server computer in communication with the computerized database and the mobile device, the server computer having: (Horrell [0027] [0028] [0067]; Fig. 1 and 15 showing a server computer 100 in communication with a database 150 and provider system 170 [mobile device])
i) a processing unit that responds to programming instructions, (Horrell [0027] [0049] [0068]: processer) and 
ii) a memory; (Horrell [0027] [0049]: memory)
d) programming instructions in the memory of the server computer causing the processing unit to: (Horrell [0027] [0028] [0049]: software instructions)
i) generate a user interface for the display of the mobile device, [the user interface comprising a first, second, and third column]; (Horrell [0029] [0049]: the GUI is generated at the provider system 170, the GUI utilizes data, and in most cases formatting instructions, provided by the medical records server 100 over network 160; The GUI 1100 could also be implemented on a mobile device or smartphone)
However, Horrell may not explicitly teach every aspect the user interface comprising a first, second, and third column; ii) list first records from the first category data in the first column without listing records from the second category data or the detail data; iii) list second records from the second category data in the second column without listing records from the first category data or the detail data; iv) receive a first selection of a selected first record from the first column of the user interface; v) receive a second selection of a selected second record from the second column of the user interface; and -5-vi) list detail records filtered against the selected first record and the selected second record in the third column without listing records from the first or second category data.
the user interface comprising a first, second, and third column; (Rossi [0042] [0048] [0050] [0083]: the frames 500, 600, 800 may be positioned adjacent to one another in a horizontal configuration; Fig. 8 showing a first frame, a second frame, and a third frame)
ii) list first records from the first category data in the first column without listing records from the second category data or the detail data; (Rossi [0006] [0022] [0026] [0052]: displaying each set of data, such as a dimension or index of a multidimensional database, in a distinct container; [0038]: frame 500 may display only those items associated with the first indicated index)
iii) list second records from the second category data in the second column without listing records from the first category data or the detail data; (Rossi [0006] [0052]: displaying each set of data, such as a dimension or index of a multidimensional database, in a distinct container; [0026] [0046]: the listed items in the frame 600 may include all items associated with the second index, e.g., the Action Items index)
iv) receive a first selection of a selected first record from the first column of the user interface; (Rossi [0007]: a user makes a selection of a displayed item in one container; [0030]: The query 312 may be generated by the user or may be automatically generated in response to some action or indication from the user and/or the user component; [0037]: To drill down into the database, a user may use a user interface selection device to select a particular item displayed in the frame 500)
v) receive a second selection of a selected second record from the second column of the user interface; (Rossi [0047]: To further drill down into the database 100, a user may use a user interface selection device to select a particular item displayed in the frame 600) and 
-5-vi) list detail records filtered against the selected first record and the selected second record in the third column without listing records from the first or second category data. (Rossi Fig. 8 showing filtered records listed against the first and second index in a third container; [0037]: In response to the second query 312, a query result may be retrieved 418 from the database including items associated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate the filtering techniques for smaller display devices as described by Rossi for the benefit of the dynamic regrouping and presentation of electronic patient records as taught by Horrell, with a reasonable expectation of success, because Horrell already teaches that the disclosed regrouping [filtering] technique can be used on a structured database (Horrell [0003]) and, further, Rossi teaches that this improved filtering of large data sets would improve filtering data for small form devices (Rossi [0005]-[0007]). Moreover, the incorporation of Rossi provides a dynamic visual feedback to a user, making it easier to mine data from a database.  In addition, both references (Horrell and Rossi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, retrieving and displaying data from a database. This close relation between both of the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Brichter et al.
US 10,133,439 B1 – Directed to in response to the first input in a first panel and concurrently with the indication, a second panel partially overlapping the first panel and adjacent to at least one edge of the viewable area of the display, where the second panel includes content relevant to the selected element [Abstract]
Hansson et al.
US 8,700,653 B2 - The respective search results for the query suggestion and the query input can be distinguished as described above with respect to FIG. 5F, e.g., color coded [column 18 lines 30-32]
Hartwell et al.
US 7,739,259 B2 – Fig. 6 showing a three column user interface
Ording
US 7,694,233 B1 – Directed to multi-column user interfaces


US Patent Application Publications
Armitage 
US 2013/0055146 A1 – “[G]enerates, for a target data set, a navigable space based upon quantitatively-visualized menus” [Abstract] and See Fig. 3
Arrouye et al.
US 2006/0195481 A1 – Fig. 12C-D show a multi-column user interface
Denver et al.
US 2009/0222762 A1 – “items are presented in a column and can be selected by a user. Responsive to selecting a particular item or items, actions that can be performed on or relative to a selected item or items can be presented in a second adjacent column…Results of the action or actions being performed, at least some of which can include additional items, can then be presented in a next-adjacent column” [Abstract]
Giang et al.
US 2006/0294092 A1 – Directed to filtering in patient database

US 2011/0119227 A1 – Directed to graphically distinguishing levels from a multidimensional database [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        February 19, 2021